Citation Nr: 1220676	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for Meniere's disease, claimed as dizziness.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Procedural History

The Veteran's claims were previously before the Board in June 2011, at which time the Board denied the instant claims.  The Veteran then appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court) which, in November 2011, issued an order granting a Joint Motion for Remand (Joint Motion), vacating the June 2011 Board decision and remanding the instant claims for further consideration.  The Veteran's claims are once again before the Board for appellate consideration.

The Board notes that the June 2011 decision, now vacated, reopened the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  As this portion of the Board's decision was decided in the Veteran's favor, and the November 2011 Joint Motion did not identify any disagreement with this aspect of the June 2011 decision, the Board will proceed to address the Veteran's service connection claims on the merits below without addressing whether new and material evidence was submitted.

The issue of service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1. The competent evidence of record indicates the Veteran is diagnosed with bilateral hearing loss for VA purposes that is etiologically related to active service.

2. The competent evidence of record indicates the Veteran is diagnosed with recurrent tinnitus that is etiologically related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2. Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed below have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts entitlement to service connection for bilateral hearing loss and recurrent tinnitus as due to in-service acoustic trauma.  Specifically, he contends that, during his period of active service, he was exposed to small arms, mortar and artillery fire, as well as continued high frequency noise exposure due to his military occupation specialty (MOS) as a radio operator.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The record indicates the Veteran currently suffers from recurrent tinnitus and bilateral hearing loss for VA purposes.  See, e.g., April 2008 Physician Request for Services.

A review of the Veteran's service treatment records are absent findings or complaints of either hearing loss or tinnitus.  Upon separation from active service, the Veteran's hearing thresholds were within normal limits.  See January 1969 Report of Medical Examination.  Furthermore, the Veteran specifically denied experiencing hearing loss or any other ear problems at service separation.  See January 1969 Report of Medical History.  

The record contains a number of conflicting etiological opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  A February 2009 letter from Dr. R.S. states that the Veteran's hearing loss and tinnitus "are a direct result of his military service, as a radio operator" and to weapons exposure.  The Veteran was provided a VA examination in November 2011, the report of which contains an opinion that, based on the normal hearing at separation from service and 33-year gap between the Veteran's active service and first diagnosis of hearing loss, it is "not reasonable" to conclude that military noise is responsible for the Veteran's current hearing loss.

Significantly, the Veteran has provided an April 2012 private medical opinion from Dr. N.W.  In this opinion, which involved a review of the claims file, Dr. N.W. notes the Veteran's in-service acoustic trauma, and provides and opinion that both hearing loss and tinnitus is etiologically related to the Veteran's active service.  With regard to hearing loss, Dr. N.W. notes that, in general, sustained high frequency noise exposure causes more sensori-neural damage than a single blast.  She further explains that acoustic trauma from a single blast will often be evidence on an audiogram immediately, whereas continuous exposure will not be evident for some time.  Finally, Dr. N.W. stressed that it can take 10 or more years for any signs of hearing difficulty to emerge.

With regards to tinnitus, Dr. N.W. noted the Veteran's report in 1982, approximately 13 years following service separation, that he had suffered from ringing in his ears since his Vietnam service.  The Board notes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370.  In other words, the Veteran may self-diagnose tinnitus.  Furthermore, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  As the Veteran is credible regarding symptomatology of ringing in his ears, Dr. N.W.'s opinion constitutes a probative medical opinion with regards to tinnitus.

The Board acknowledges the November 2009 VA examiner found the Veteran's hearing loss is not as likely as not due to his active service.  However, the VA examiner based this negative opinion primarily on the "normal" audiometric findings recorded on the Veteran's separation examination.  The Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, the opinion from Dr. N.W. provides an explanation as to why hearing loss may develop years after initial acoustic trauma.

"A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the veteran prevails."  Id.  In the instant case, even though the VA examiner provided a negative etiological opinion, given the opinion from Dr. N.W., the evidence is at least is equipoise that the Veteran's current bilateral hearing loss and recurrent tinnitus are etiologically related to his active service.  Accordingly, resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran claims service connection for dizziness, diagnosed as Meniere's disease.  In support of his claim, the Veteran submitted a May 2009 opinion from a private physician that his Meniere's syndrome is a direct result of his impaired hearing.  However, no rationale was provided for this opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Given the private physician's medical opinion, in light of the Board's award of service connection for bilateral hearing loss and tinnitus above, a remand is necessary to determine whether the Veteran's Meniere's disease is etiologically related to his active service or, in the alternative, proximately due to or chronically worsened by his service-connected bilateral hearing loss.  See generally 38 C.F.R. § 3.310 (2011).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter addressing his claim, with reference to the provisions of 38 C.F.R. § 3.310 in terms of his service-connected hearing loss and its causal effect (if any) on Meniere's disease.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of any current Meniere's disease.  If an examination of the Veteran cannot be arranged due to his incarceration, the claims file should be forwarded to an appropriate professional for review.  The examiner must review the claims file in conjunction with the examination.  

After examining the Veteran and reviewing the claims file, the examiner should proffer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed Meniere's disease is related to an incident of the Veteran's active duty service, to include acoustic trauma, or in the alternative is proximately due to or aggravated by his service-connected bilateral hearing loss.  

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is also advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  The RO/AMC must address whether secondary service connection, due to service-connected hearing loss, is warranted.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


